DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 8-9 are objected to because of the following informalities:  
Claim 8 (last ln) should be amended to “a portion of the specific one of the coil lead wires is in the additional through hole” as disclosed by the specification (see fig 10, where the coil lead wire 91A connected to the connection terminal 571 is in the additional through hole).
Claim 9 (last ln) should be amended to “and at least a portion of the connection terminal is in the additional through hole” to clarify which through hole.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. (US20030201688, “Yamamura”) in view of Ishizeki et al. (US20150357886, “Ishizeki”).
Re claim 1, Yamamura discloses a motor comprising: 
a rotor 4 (fig 1, note: employing embodiment of figs 13-14 for rejection but has similar structure as figs 1-3) that includes a shaft 5 (fig 1) with a central axis extending in a vertical direction as a center (fig 1, when vertical direction same as axial direction); 
a stator 3 (fig 1) opposing the rotor 4 in a radial direction (fig 1); 
a bearing 8 (fig 1) that supports the shaft 5 (fig 1); 
a wire support member 14 (figs 1 & 13a-14b) above the stator 3 (fig 1); and 
a bearing holder 7 (fig 1) above the wire support member 14 to hold the bearing 8 (fig 1), wherein 
the stator 3 includes: 
a plurality of teeth 20 (figs 1-2, para [0065]), and 
a plurality of coils 12 provided on the plurality of teeth 20 (figs 1-2, para [0065]), the plurality of coils 12 including coil lead wires 13 (figs 1-2 & 13b, para [0064]),
the wire support member 14 includes: 
a wire holding portion 27 (figs 3, 12a, 13a-14b & below, para [0064] & [0082], one of the 12 hole portions 27 that holds one of the wire leads 13 connected to 17 for one of the phases u, v or w; note: it is clear that 17 & 18 in figs 13a-b are the same as in figs 11a-12c) that holds one portion of the coil lead wires 13 extending upward from the coil 12 (figs 1-3, 13b & below, para [0065], one portion is one of the four coil lead wire 13 connected to 17 of one of the phases u, v or w) and is made of resin (para [0066]), 
a neutral point bus bar 18 (figs 1, 3, 12b & 13a-14b, para [0064]-[0065] & [0082])  that electrically connects another portion of the coil lead wires 13 to each other (figs 3 & 13a-b, para [0065], another portion includes coil lead wires 13 connected to 18), 
a connection terminal 17 (figs 1, 3, 12a, 13a & below, para [0064], 17 of one of the phases u, v or w) connected to a specific one of the coil lead wires 13 held by the wire holding portion (figs 1, 3, 13a-b & below, para [0064], one of coil lead wires 13 connected to the one end portion of 17 of one of the phases u, v or w), and 
a main body portion 15 (figs 13a-14b, para [0082]) that supports the wire holding portion (figs 13a-14b & below, para [0082]), a neutral point bus bar 18 (figs 13a-14b & below, para [0082]), and the connection terminal 17 (figs 13a-14b & below, para [0082]), 
one end portion of the connection terminal 17 (figs 12a, 13a-b & below) is connected to the specific one of the coil lead wires 13 (figs 12a, 13a-b & below) and another end portion of the connection terminal  17 extends upward towards the bearing holder 7 (figs 1, 12a, 12c & below),
the bearing holder 7 includes a through-hole (figs 1 & below, hole for 17a) that penetrates through the bearing holder 7 in an axial direction (figs 1 & below), and the another end of the connection terminal 17 passes through the through-hole to extend above the bearing holder 7 (figs 1 & below).

    PNG
    media_image1.png
    611
    706
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    439
    653
    media_image2.png
    Greyscale


Yamamura discloses claim 1 except for the wire support member includes a terminal holding portion, the terminal holding portion is made of an insulating material, the terminal holding portion covers a portion of the connection terminal which passes through the through-hole. 
Ishizeki discloses the wire support member 28 (figs 2-3, para [0068]-[0069]) includes a terminal holding portion (figs 2-3 & below, portion of 28a indicated below), 
the terminal holding portion is made of an insulating material (para [0069]), 
the terminal holding portion covers a portion of the connection terminal 29a which passes through the through-hole (figs 2-3 & below, para [0070]-[0071], through-hole in 4 that 29a-c extend through). 

    PNG
    media_image3.png
    745
    687
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    410
    584
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the wire support member of Yamamura to include a terminal holding portion, the terminal holding portion is made of an insulating material, the terminal holding portion covers a portion of the connection terminal which passes through the through-hole, as disclosed by Ishizeki, in order to insulate the connection terminal from the bearing holder when the bearing holder is made of metal, as demonstrated by Ishizeki. Specifically Ishizeki discloses the bearing holder 4 is made of metal (para [0071]) and figure 2 shows the insulation material of 28a extending to the through-hole in the bearing holder 4. 
Re claim 2, Yamamura in view of Ishizeki discloses claim 1 as discussed above. Yamamura further discloses the specific one of the coil lead wires 13 passes between the main body portion 15 and the stator 3 to extend to the wire holding portion 27 (figs 1-2 & 13b, para [0065]). 
Re claim 3, Yamamura in view of Ishizeki discloses claim 1 as discussed above. Yamamura further discloses the wire holding portion includes a through-hole (figs 13a-14b & above for claim 40) that penetrates the main body portion 15 in the axial direction (figs 13a-14b & above for claim 1). 
Re claim 4, Yamamura in view of Ishizeki discloses claim 2 as discussed above. Yamamura further discloses the wire holding portion 27 includes a support wall portion (figs 13b & below) that protrudes upward from the main body portion 15 (figs 13b & below, upward from lower portion of 15 as indicated below)  and supports the coil lead wire 13 (figs 13b & below). 

    PNG
    media_image5.png
    343
    461
    media_image5.png
    Greyscale

Re claim 5, Yamamura in view of Ishizeki discloses claim 1 as discussed above. Yamamura further discloses all the coil lead wires 13 are drawn out above the stator 3 (figs 1-2 & 13a-b). 
Re claim 6, Yamamura in view of Ishizeki discloses claim 1 as discussed above. Yamamura further discloses a housing 2 (fig 1) that accommodates the stator 3 and the rotor 4 (fig 1), 
wherein the housing 2 includes a bottom wall portion (figs 1 & below) on a lower side in the axial direction (figs 1 & below, lower side in axial direction right side of fig 1), and an opening portion (figs 1 & below) through which the stator 3 is capable of passing on an upper side in the axial direction (figs 1 & below, upper side in the axial direction left side of fig 1).

    PNG
    media_image6.png
    399
    653
    media_image6.png
    Greyscale

Re claim 7, Yamamura in view of Ishizeki discloses claim 1 as discussed above. Yamamura further discloses the bearing holder 7 includes an additional through-hole penetrating the bearing holder 7 in the axial direction (figs 1, 13b & below, through-hole for shaft), and the additional through hole overlaps the wire holding portion 27 and/or a portion of the connection terminal 17 in the axial direction (figs 1, 13b & below, at least radially overlaps 17).

    PNG
    media_image7.png
    356
    387
    media_image7.png
    Greyscale

Re claim 10, Yamamura in view of Ishizeki discloses claim 1 as discussed above. Yamamura further discloses the bearing holder 7 includes an additional through-hole penetrating the bearing holder 7 in the axial direction (figs 1 & above for claim 7), and the through-hole and the additional through-hole are arranged to overlap one another in the radial direction (figs 1 & above for claim 7).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The main reason for indicating claim 8 as allowable is the inclusion of the limitations, inter alia, of:
“The motor according to claim 1, wherein the bearing holder (55) includes an additional through-hole penetrating the bearing holder in the axial direction, and a portion of the coil lead wire (91A) is in the through hole.”

    PNG
    media_image8.png
    296
    545
    media_image8.png
    Greyscale

The closest prior art Yamamura et al. (US20030201688) does not disclose the above limitations. 
Yamamura only discloses the additional through hole for the shaft (figs 1 & above for claim 1) and does not disclose any portion of the coil lead wires in any through hole of the bearing holder 7.

The main reason for indicating claim 9 as allowable is the inclusion of the limitations, inter alia, of:
“The motor according to claim 1, wherein the bearing holder (55) includes an additional through-hole penetrating the bearing holder in the axial direction, and at least a portion of the connection terminal (571) is in the through hole.”

    PNG
    media_image9.png
    304
    545
    media_image9.png
    Greyscale

The closest prior art Yamamura et al. (US20030201688) does not disclose the above limitations. 
Yamamura only discloses the additional through hole for the shaft (figs 1 & above for claim 7) and discloses the connection terminal 17 in the through hole but not the additional through hole (figs 1 & above for claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834